Citation Nr: 1701904	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984 and from January 1987 to April 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas, which denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  He perfected a timely appeal to that decision.  

In December 2012, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2013.  In June 2015, the Board again remanded the case for further evidentiary development.  Following the requested development, an SSOC was issued in November 2015.  

In May 2016, the Board once again remanded the case for further development.  Following the requested development, an SSOC was issued in May 2016.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

The Veteran's obstructive sleep apnea did not have its onset during active service and was not caused or aggravated by active service.  

CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009, prior to the initial adjudication of the claim on appeal.  An additional notice letter was sent in January 2013.  

It also appears that all obtainable relevant evidence identified by the Veteran claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and performed thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

III.  Factual Background & Analysis-OSA.

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  The Veteran asserts that he began to experience sleep difficulties while on active duty, leading to his currently diagnosed obstructive sleep apnea.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A review of the records reflects that the Veteran was diagnosed with obstructive sleep apnea by sleep study in December 2007.  Significantly, post service VA progress notes reflect ongoing evaluation and treatment for obstructive sleep apnea.  In September 2008, the Veteran was seen at a neurology clinic for complaints of dozing off while in route to his follow up visit.  The Veteran indicated that he sometimes takes a nap during the day.  He denied sleepiness, sleep attacks, sleep paralysis, cataplexy, or hypnagogic hallucinations.  Following an evaluation, the assessment was obstructive sleep apnea syndrome, minimal; the examiner noted that somewhat prolonged sleep onset suggestive of insomnia by sleep study.  Following an evaluation in November 2008, the Veteran was diagnosed with insomnia; the examiner noted that recent sleep study showed mild OSAS.  A VA examination report, dated in March 2009, reflects a diagnosis of insomnia due to obstructive sleep apnea syndrome.  

In light of the foregoing, the Board finds that the first criterion for establishing service connection has been met.  The question, then, is whether this condition arose in or is related to service.  

The Veteran's service treatment reports (STRs) do not document complaints of daytime somnolence or snoring.  The STRs do show that the Veteran reported a history of easy fatigability in December 2000.  A January 2004 health assessment reflects a complaint of feeling tired and sleepy.  However, they are negative for any complaints, treatment, or diagnosis of sleep apnea or related symptoms such as choking, snoring, gasping, or cessation of breathing during sleep.  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current obstructive sleep apnea was caused or aggravated by his military service is against the claim.  

The record contains conflicting medical opinions.  Upon review, the Board finds the negative medical opinion to be more probative than the positive medical opinion.  The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this regard, the Board notes that, during a VA examination for evaluation of post-traumatic stress disorder in January 2013, the Veteran reported difficulty falling or staying asleep.  The examiner noted that Veteran's symptoms included chronic sleep impairment.  The examiner indicated that the Veteran reported having had sleep problems since the military.  He also had difficulty with oversleeping.  The Veteran reported that, even with medication, he does not feel rested from sleep and will be tired during the day.  The examiner noted that this sleep pattern is consistent with a diagnosis of PTSD.  The examiner stated that there was no reason to believe that the sleep problems that the Veteran was experience were due to anything other than the service-connected diagnosis of PTSD.  He stated that the Veteran's sleep impairment was at least as likely as not related to his combat experiences in the military.  

In contrast, following examination of the Veteran and review of the complete medical record, in September 2015, a VA examiner concluded that the Veteran's obstructive sleep apnea was less likely as not incurred in or caused by service.  The examiner stated that the etiology of the OSA cannot be ascertained with certainty beyond the factors of age, male gender and smoking, present in this case.  The examiner explained that other risk factors are not present but include: advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  He further noted that additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  As to other medical conditions, the examiner explained that there is an increased association of obstructive sleep apnea with certain medical conditions such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  The examiner explained that his opinion was due to the absence of medical documentation while in active service or witnessed loud snoring or periods of apnea.  Reading the report as a whole, the Board finds it adequate and probative evidence against the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2013).  

In light of the above, the Board finds that the criteria for service connection for sleep apnea have not been met.  Particularly, the Board finds persuasive the September 2015 VA medical opinion which was made following a thorough review of all evidence of record and offered a detailed rationale for the opinion.  The Board finds this the most probative evidence of record and ultimately outweighs the opinion offered by the examiner who conducted the PTSD examination in January 2013.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the January 2013 opinion warrants less probative value because it does not express familiarity with the entire factual record and the claimed condition of sleep apnea; rather, the January 2013 opinion is conclusory and does not include rationale supporting a nexus between obstructive sleep apnea and service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, obstructive sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Obstructive sleep apnea is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a sleep study with oxygen saturation readings and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that Veteran is competent to report sleep disturbance and fatigue symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his sleep apnea, diagnosed after discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board acknowledges the Veteran's representative submission of an internet article regarding the relationship between PTSD symptoms and sleep disordered breathing.  However, that article is not as probative in this case as the most recent VA medical opinion because the medical opinion was specific to the facts of this particular case.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for obstructive sleep apnea.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obstructive sleep apnea is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


